DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5-16-2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument “there is no teaching or suggestion of object anomaly data comprising at least one of the set of behavior characteristics, and generates an anomaly metric indicative of whether the first object identification is anomalous. based on the first object identification. and the object anomaly data” and “Kim does not teach "an object identification anomaly detection system that receives the object data. and object anomaly data comprising at least one of the set of behavior characteristics, and generates an anomaly metric indicative of whether the first object identification is anomalous”; the examiner’s position in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the primary reference Kim does disclose object anomaly data comprising at least one of the set of behavior characteristics, and generates an anomaly metric indicative of whether the first object classification is anomalous (see col. 8, lines 37-63; col. 10, lines 30-42) and Lo discloses an object identification anomaly detection system that receives the object data, and object anomaly data and generates an anomaly metric [rarity score] indicative of whether the first object identification is anomalous, based on the first object identification, and the object anomaly data (see par. 0017, 0038, 0085); since both references are dealing with improving classification, it would have been obvious to one of the ordinary skills in the art to also use Kim’s behavior characteristic with Lo’s object identification for the simple purpose of reducing false positive classification of the image as disclosed by Lo in par. 0017.
The rest of the arguments they fall for the same reasons as shown above. The rejection of record stands.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 8948501 in view of Lo 20180373963.

As to claim 1, Kim discloses a mobile work machine (see col. 6, lines 27-29), comprising: a first object identification system that receives object data indicative of an object detected by an object detection sensor [900], and generates a first object identification, indicative of the object, based on the object data [902]; an object behavior analysis system that generates a set of object behavior characteristics, indicative of a behavior of the object, based on the object data (see col. 5, line 52 – col. 6, line 26); an object identification anomaly detection system [identifies anomaly in the object] that receives the object data, and object anomaly data comprising at least one of the set of behavior characteristics (see col. 8, lines 37-63; col. 10, lines 30-42), and generates an anomaly metric indicative of whether the first object identification of behavior is anomalous, based on the first object identification, and the object anomaly data [914] (see col. 8, lines 37-63). Kim fails to disclose a secondary object identification system. In an analogous art, Lo discloses an object identification anomaly detection system that receives the object data, and object anomaly data and generates an anomaly metric [rarity score] indicative of whether the first object identification is anomalous, based on the first object identification, and the object anomaly data (see par. 0017, 0038, 0085); a secondary object identification system [320], that identifies objects differently from the first object identification system, and that receives the object data and generates a second object identification, indicative of the object, based on the object data; and an action signal generator that generates an action signal to invoke the second object identification system based on the anomaly metric [rare instance classifier activated when object score is lower than a threshold (see par. 0086-0087). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to combine Kim and Lo teaching to add the additional object/behavior detection for the simple purpose of improving the accuracy of the detection for selected rare objects and behaviors.

As to claim 2, Kim discloses the mobile work machine of claim 1 wherein the object anomaly data further comprises environment data, indicative of a sensed environmental characteristic (see col. 8, lines 37-63).

As to claim 3, Kim fails to disclose a controllable subsystem. In an analogous art, Lo discloses a controllable subsystem, wherein the action signal generator generates the action signal to control the controllable subsystem based on the first object identification and the anomaly metric (see par. 0002, 0086-0087). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to combine Kim and Lo teaching to add the additional object/behavior detection for the simple purpose of improving the accuracy of the detection for selected rare objects and behaviors.

As to claim 10, Kim discloses the mobile work machine of claim 2 wherein the object behavior analysis system comprises: a motion analyzer configured to identify motion characteristics of the identified object based on the object data (see col. 8, lines 37-63).

As to claim 11, Kim discloses the mobile work machine of claim 2 wherein the object behavior analysis system comprises: a location analyzer configured to identify location characteristics [location changes] of the identified object based on the object data (see col. 8, lines 37-63).

As to claim 12, Kim disclose using computer networks but fails to specify further. In an analogous art, Lo discloses wherein one of the first object identification system and the second object identification system comprises a neural network-based classifier (see par. 0002-0012, 0080) and wherein another of the first object identification system and the second object identification system comprises a rules-based classifier (see par. 0002-0012, 0080). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to combine Kim and Lo teaching to add the additional object/behavior detection for the simple purpose of improving the accuracy of the detection for selected rare objects and behaviors.

As to claim 13, Kim discloses a computer implemented method of controlling a mobile work machine, comprising: receiving object data indicative of an object detected by an object detection sensor; generating a first object identification, indicative of the object, based on the object data, using a first object identification system (see col. 5, line 52 – col. 6, line 26); obtaining object anomaly data indicative of whether the first object identification is anomalous, the object anomaly data including a set of object behavior characteristics, indicative of the behavior of the object, based on the object data (see col. 8, lines 37-63; col. 10, lines 30-42); generating an anomaly metric indicative of whether the first object identification is anomalous, based on the first object identification, and the object anomaly data (see col. 8, lines 37-63); and [conditional limitation not required; please see Ex parte Schulhauser: if the anomaly metric indicates that the first object identification is anomalous, then generating a second object identification, indicative of the object, based on the object data, using a second object identification system that identifies objects differently from the first object identification system]. Kim fails to disclose a secondary object identification system. In an analogous art, Lo discloses obtaining object anomaly data indicative of whether the first object identification is anomalous; generating an anomaly metric indicative of whether the first object identification is anomalous, based on the first object identification, and the object anomaly data; determining that the first object identification is anomalous base on the anomaly metric; and generating, based on the determination that the first identification is anomalous (see par. 0017, 0038, 0085); a second object identification, indicative of the object, based on the object data, using a second object identification system that identifies objects differently from the first object identification system (see par. 0086-0087). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to combine Kim and Lo teaching to add the additional object/behavior detection for the simple purpose of improving the accuracy of the detection for selected rare objects and behaviors.

As to claim 14, Kim discloses the computer implemented method of claim 13 wherein obtaining object anomaly data comprises at least one of: generating a set of object behavior characteristics, indicative of a behavior of the object, based on the object data; or receiving environment data, indicative of a sensed environmental characteristic (see col. 8, lines 37-63).

As to claim 15, Kim fails to disclose a controllable subsystem. In an analogous art, Lo discloses a computer implemented method of claim 14 wherein the mobile work machine includes a controllable subsystem, and further comprising: generating an action signal to control the controllable subsystem based one of the first object identification and the second object identification (see par. 0002, 0086-0087). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to combine Kim and Lo teaching to add the additional object/behavior detection for the simple purpose of improving the accuracy of the detection for selected rare objects and behaviors.

As to claim 19, Kim discloses the computer implemented method of claim 18 wherein generating a set of behavior characteristics comprises at least one of: identifying motion characteristics of the identified object based on the object data; and identifying location characteristics of the identified object based on the object data. (see col. 8, lines 37-63).

As to claim 20, Kim discloses a control system for controlling a mobile work machine, the control system comprising: one or more processors; and memory that stores instructions which, when executed by the one or more processors, cause the one or more processors to perform steps comprising: generating a first object identification, indicative of an object, based on object data provided by an object detection sensor, using a first object identification system; generating a set of object behavior characteristics, indicative of a behavior of the object, based on the object data (see col. 5, line 52 – col. 6, line 26); generating an anomaly metric indicative of whether the first object identification is anomalous, based on the first object identification, the set of behavioral characteristics and environment data, indicative of a sensed environmental characteristic; and if the anomaly metric indicates that the first object identification is anomalous (see col. 8, lines 37-63). Kim fails to disclose a secondary object identification system. In an analogous art, Lo discloses generating an anomaly metric indicative of whether the first object identification is anomalous, based on the first object identification, the set of behavioral characteristics and environment data, indicative of a sensed environmental characteristic; and if the anomaly metric indicates that the first object identification is anomalous (see par. 0017, 0038, 0085); generating a second object identification, indicative of the object, based on the object data, using a second object identification system that identifies objects using an object identification algorithm that is different from an object identification algorithm used by the first object identification system (see par. 0086-0087). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to combine Kim and Lo teaching to add the additional object/behavior detection for the simple purpose of improving the accuracy of the detection for selected rare objects and behaviors.

Claims 4-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lo as applied to claims above, and further in view of Levison 20170132334.

As to claims 4-5 and 16, Kim discloses the mobile work machine of claim 2 wherein the object identification anomaly detection system comprises: an object/behavior/environment analyzer that determines whether the behavioral characteristics are inconsistent with the first object identification, given the sensed environmental characteristic and generates a behavioral analysis result indicative of the determination with an anomaly metric generator configured to generate the anomaly metric based on the behavioral analysis result [depending on what may be the environmental characteristic; for example, footsteps not matching the pattern of fig. 10 could be said that is a behavioral analysis] (see col. 8, lines 37-63). In case that the behavior analysis is something more detailed than the example given above, in an analogous art, Levison discloses wherein the object identification anomaly detection system comprises: an object/behavior/environment analyzer that determines whether the behavioral characteristics are inconsistent with the first object identification, given the sensed environmental characteristic and generates a behavioral analysis result indicative of the determination (see fig. 36, 39; par. 0065, 0149, 0159. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to add the teachings of Levison to the combined Kim and Lo teachings for the simple purpose of improving the details of the detection for a precise identification.

As to claim 6, Kim and Lo disclose the mobile work machine of claim 5 wherein the object identification anomaly detection system comprises: an action processing system that determines whether an action is to be taken based on the anomaly metric [action: providing a result in Kim] (see col. 8, lines 37-63) [action: activating rare instance classifier in Lo] (see par. 0086-0087).

As to claims 7-9, 17-18, Kim disclose using threshold (see col. 8, lines 37-63). In an analogous art, Lo disclose the mobile work machine of claim 6 wherein the action processing system comprises: threshold comparison logic configured to compare the anomaly metric to an anomaly threshold to determine whether an action is to be taken; and an action identifier configured to identify the action to be taken when the threshold comparison logic determines that an action is to be taken, a threshold identifier configured to identify the anomaly threshold, wherein the first object identification has a corresponding expected machine response and wherein the threshold identifier identifies the anomaly threshold based on the expected machine response corresponding to the first object identification [please note that it is inherently required to know and/or identify the values in order to work] (see par. 0086-0087).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lo as applied to claims above, and further in view of Lopes-Hinojosa 2019/037622.

As to claim 21, the previous references fails to disclose wherein the sensed environmental characteristic comprised a sensed weather characteristic. In an analogous art Lopes-Hinojosa, discloses wherein the sensed environmental characteristic comprised a sensed weather characteristic (see par. 0147). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to add the teachings of Lopes-Hinojosa to the combined Kim and Lo teachings for the simple purpose of detecting the current conditions and adjust the system accordingly to improve the detection for a precise identification.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCOS L TORRES/Primary Examiner, Art Unit 2647